Citation Nr: 0700250	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for multiple lipomas, to 
include as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

The veteran requested a hearing before the Board, but he 
failed without good cause to appear for a hearing that was 
scheduled at the RO in May 2005.  His request for a hearing 
before the Board is accordingly deemed to have been 
withdrawn.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  A rating decision in November 1972 denied service 
connection for a lump on the neck (claimed as tumors), based 
on a finding that there was no residual disability.  The 
veteran was notified of the denial but did not appeal.  

3.  A rating decision in June 1973 denied service connection 
for multiple lipomas, based on a finding that the lipomas 
were not related to military service.  The veteran was 
notified of the decision but did not appeal.  

4.  A rating decision in June 1994 denied service connection 
for multiple lipomas, based on a finding that lipomas are not 
associated with herbicide exposure.  The veteran was notified 
of the decision but did not appeal.  

5.  The evidence received since June 1994 is neither 
cumulative nor redundant, does present information that tends 
to substantiate the veteran's claim, and does tend to raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence received since June 1994 is new and material for 
the purpose of reopening the claim of service connection for 
multiple lipomas including as due to herbicide exposure.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for multiple 
lipomas, VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  38 U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a May 2003 pre-rating notice letter, the RO informed the 
veteran and his service representative that in order to 
establish entitlement to service connection for a disability, 
the evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service; a current mental or physical disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The veteran had an 
opportunity to respond before the RO issued the January 2004 
rating decision on appeal.  

The January 2004 rating decision and the March 2004 Statement 
of the Case (SOC) specified the criteria for "new and 
material evidence" to reopen a previously-denied claim.  

The RO sent follow-up notice letters in March 2005 and May 
2005, and the veteran had an opportunity to respond before 
the file was sent to the Board for appellate review.  

Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and as been afforded ample 
opportunity to submit information and evidence.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, both duties under Kent are satisfied.  

The Board also finds that the May 2003 and March 2005 notice 
letters together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the May 2003 letter, the RO notified the veteran that VA 
must make reasonable efforts to help the claimant get 
evidence necessary to support the claim. The March 2005 
letter informed the veteran that VA is responsible for 
getting relevant records from any Federal agency, including 
records from the military, VA Medical Centers, and the Social 
Security Administration, and that VA would make reasonable 
efforts to get records held by non-Federal agencies if 
authorized to do so.  

The March 2005 letter specifically advised the veteran, "If 
you have any evidence in your possession that pertains to 
your claim, please sent it to us."  

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained, all four content-of-notice 
requirements have been met in the instant appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the January 2004 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3f 1328 (Fed. Cir. 2006).  

As indicated, the RO has advised the veteran of VA's 
responsibilities to notify and assist him in his claims, and 
the veteran has been afforded an opportunity to respond.  The 
RO's letter to the veteran a letter in May 2005 notified him 
that the file was being forwarded to the Board for appellate 
review, but that he could still submit evidence directly to 
the Board.  

Hence, to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision as to the matter on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

The veteran submitted a claim for service connection for 
tumors in September 1972.  The RO considered the veteran's 
service medical record and issued a rating decision in 
November 1972 that denied service connection for a lump on 
the neck (claimed as a tumor).   The veteran was notified of 
the denial by a letter in December 1972, but he did not 
appeal.  

The veteran filed a claim for service connection for multiple 
lipomas in May 1973.  The RO considered new evidence 
including a VA treatment report in May 1973.  

The RO issued a rating decision in June 1973 that denied 
service connection for multiple lipomas, based on a finding 
that the recent multiple lipomas were unrelated to military 
service.  The veteran was notified of the denial by a letter 
in June 1973, but he did not appeal.  

The veteran applied to reopen his claim of service connection 
for tumors in March 1991, asserting that the tumors were due 
to exposure to Agent Orange in Vietnam.  The RO considered 
the veteran's service medical record, VA inpatient medical 
treatment records from May 1973, and a report of VA 
examination in June 1991.  

The RO issued a rating decision in June 1994 denying service 
connection for multiple lipomas, based on a finding that the 
evidence did not establish that the tumors were associated 
with exposure to herbicides.  The veteran was notified of the 
denial by a letter in June 1994, but he did not appeal.  

The file does not show, and the veteran does not contend, 
that he ever filed a Substantive Appeal in regard to the June 
1994 rating decision.  Accordingly, that rating decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§  20.302, 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran applied to reopen his claim of service connection 
for herbicide exposure residuals (defined as "lumps all over 
my body") in April 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the file since the June 1994 
rating decision includes VA medical treatment records from 
1969 to 1979 showing removal of two lipomas (from the right 
upper arm and left upper thigh) in December 1971; removal of 
four lipomas (from the left forearm, left lateral chest wall, 
right forearm, and right leg) in May 1973; and removal of an 
inguinal lipoma from the right thigh/groin in August 1975.  

The private medical records from Foote Hospital show excision 
of four lipomas from the right thigh in August 1990.  
Otherwise, records from Foote Hospital dated July 2002 to 
April 2003 are silent regarding any further treatment for 
lipomas.  

The private medical records from the Center for Family Health 
dated October 2001 to May 2003 are silent in regard to any 
treatment for lipomas.  

The Board finds that the evidence received since June 1994 is 
"new" in that it was not before the RO in June 1994.  The 
new evidence also is "material" in that it does relate to 
an unestablished fact necessary to support the claim.  

Specifically, the new evidence shows the presence of multiple 
lipomata since service and tends to support the veteran's 
assertion that his lipomas are consequent to exposure to 
herbicides or other events during military service.  

The Board accordingly finds that new and material evidence 
has not been submitted to reopen the previously-denied claim 
of service connection for lipomas as to due to herbicide 
exposure during service.  

The Board notes that the submission of new and material 
evidence is not the only basis for reopening a finally-
decided claim.  Change in applicable law may entitle 
appellant to de novo review even though essentially the same 
facts as the previously-adjudicated claim.  Routen v. West, 
142 F.3d 1434, 1441-2 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-9 
(1993).  

In this case, the previous denial of the claim in June 1994 
cited seven specific conditions for which VA recognized a 
presumptive causal relationship to herbicide exposure: 
chloracne, non-Hodgkin's lymphoma, soft-tissue sarcoma, 
Hodgkin's disease, porphyria cutanea tarda, multiple myeloma, 
and cancers of the lung, bronchus, larynx and trachea.  

Since the denial in June 1994 a number of diseases have been 
added to those for which VA recognizes a relationship to 
herbicide exposure: chronic lymphocytic leukemia (CLL), Type 
2 diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), acute and subacute peripheral neuropathy, 
and prostate cancer.  See 38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §§ 3.307, 3.309(e).  

For the foregoing reasons, the Board finds that the evidence 
received since the June 1994 RO decision denying service 
connection for multiple lipomas as due to herbicide exposure 
is new and material and supports the reopening of the claim.  



ORDER

As new and material evidence to reopen the claim of service 
connection for multiple lipomas has been received, the appeal 
to this extent is allowed subject to further development as 
discussed hereinbelow.  



REMAND

Given the favorable action in reopening the veteran's claim 
of service connection for multiple lipomas as due to 
herbicide exposure during his service in the Republic of 
Vietnam, the Board finds that the veteran should be afforded 
a VA examination in order to ascertain the likely etiology of 
the claimed multiple lipomas.  The veteran also should be 
afforded an opportunity to submit evidence in support of the 
claim.  

The Board also notes that, in connection with his recent 
application, VA clinical records referable to treatment of 
multiple lipomas over the years have been submitted into the 
record.  

These include previously unreviewed treatment documents 
including ones showing treatment for lipomas of the right 
upper arm and left upper thigh in December 1971.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he provide information 
referable to any previously unobtained 
records dealing with treatment for the 
claimed multiple lipomas since service.  
Based on his response, the RO should 
attempt to obtain copies of clinical 
records from any identified treatment 
source.  The RO should also inform the 
veteran that he may support evidence to 
support his claim.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed multiple lipomas.  All indicated 
studies must be performed.  The examiner 
should elicit from the veteran and record 
a complete clinical history referable to 
the condition.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has a current disability 
manifested by any specific lipoma or 
residuals thereof that had its clinical 
onset during service.  The examiner also 
should opine as to whether any current 
disability manifested by multiple lipomas 
is due herbicide exposure in service or 
other disease process that had its 
clinical onset during the veteran's 
period of active service.  The rationale 
for all opinions must be set forth in 
writing.  

3.  Following completion of all indicated 
development, the RO should undertake to 
review the veteran's claim in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the veteran 
with a Supplemental Statement of the Case 
and an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


